DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations "the first plane” and “the second plane”.  There is insufficient antecedent basis for this limitation in the claim.  It appears as though claim 20 was intended to depend upon claim 19, so it will be treated as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-10, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (EP 3354234 A1).
Regarding claims 1, 2, 4, 5, and 7, Cox et al. discloses an intradiscal anchor fixation device (figure 24) comprising: an anchor block 2150 (figure 30); a first anchor 2118 (figure 24) having a pinned end pivotally connected to the anchor block (at 2162, figure 24) and a free end (illustrated in figure 27), distal from the pinned end; and a slide block 2100 (figure 28) distal from the anchor block (figure 26) and having a slide face (illustrated in figure 27) such that the free end of the first anchor 2118 is translatable along the slide face (figures 24-27).  The first anchor 2118 comprises an arcuate body (figure 32).  The free end comprises a cutting face (illustrated in figure 27).  The slide block 2100 is adapted for translation toward the anchor block 2150 (paragraph 0054).  The slide face comprises a groove 2124 formed therein (figure 28).  The first anchor 2118 comprises a rib 2129 extending outwardly therefrom, wherein the rib is configured to slide along the groove 2124 (paragraph 0067; figures 25 and 32).  The device further comprises a second anchor 2120 pivotally connected to the anchor block 2150 (figures 24-27).

    PNG
    media_image1.png
    902
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    895
    767
    media_image2.png
    Greyscale

Regarding claims 10 and 13-17, Cox et al. discloses an intradiscal anchor fixation device (figures 24 and 25) comprising: a first block 2150 (figure 30); a first anchor 2118 pivotally attached to the first block and configured to pivot in a first .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (EP 3354234 A1).
Regarding claim 3, Cox et al. discloses the claimed invention except wherein the first anchor 2118 comprises a rectangular cross section.  
However, in alternate embodiments, such as the embodiment shown in figure 7B, Cox et al. teaches that the first anchor has a rectangular cross section. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the first anchor to have a rectangular cross section as taught in the embodiment of figure 7B in order to achieve the predictable result of providing an anchor which can be implanted in bone.  Furthermore, it is noted that it would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the anchor with a rectangular cross section, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an anchor. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (Pub. No EP 3354234 A1) in view of Danoff et al. (Pub. No. US 2006/0190080).
Regarding claim 6, Cox et al. discloses the claimed invention except wherein a piezoelectric transducer is attached to the first anchor.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the first anchor to have a piezoelectric transducer attached thereto, as taught by Danoff et al., in order to promote enhanced osseointegration.



Claims 11, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (Pub. No. EP 3354234 A1) in view of Varela (Pub. No. US 2011/0172774 A1).
Regarding claims 11 and 12, Cox et al. discloses the claimed invention except wherein the first block has a first through opening extending therethrough between the first slide face and the first anchor and wherein the second block has a second opening extending therethrough between the second slide face and the second anchor such that a rod is insertable through the first through opening and into the second through opening; wherein the second through opening is threaded.  
Varela teaches a first block 24 having a through opening extending therethrough (illustrated in figure 10d) and a second block 26 that has a second opening extending therethrough between the second slide face and the second anchor (illustrated in figure 10d) such that a rod 22 is insertable through the first through opening and into the 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the first and second blocks, as taught by Varela, such that the first block has a first through opening extending therethrough between the first slide face and the first anchor and wherein the second block has a second opening extending therethrough between the second slide face and the second anchor such that a rod is insertable through the first through opening and into the second through opening; wherein the second through opening is threaded, in order to provide an alternate means for translating the blocks that is more controlled and acts to maintain the desired position of the blocks.

    PNG
    media_image3.png
    779
    721
    media_image3.png
    Greyscale

Regarding claims 18-20, Cox et al. discloses an intradiscal anchor fixation device (figures 24-27) comprising: a first block 2150 (figures 25, 30, and 31) having: a first anchor 2118 pivotally attached thereto (figure 25); a second anchor 2120 pivotally attached thereto (figures 24-27); a second block 2100 having a first anchor slide 2124 (figure 28); a second anchor slide 2134; the first anchor 2118 is slidable along the first 
Cox et al. discloses the claimed invention except wherein a first through opening extends along a first axis through the first block between the first anchor and the second anchor; and a second through opening extends along a second axis through the second block between the first anchor slide and the second anchor slide, wherein, when the first axis is aligned co-linearly with the second axis the first anchor is slidable along the first anchor slide and the second anchor is slidable along the second anchor slide.
Varela teaches wherein a first through opening extends along a first axis through the first block 24 between the first anchor 12 and the second anchor 14 (illustrated in figure 10d); and a second through opening extends along a second axis through the second block 26 between the first anchor slide and the second anchor slide (illustrated in figure 10d), wherein, when the first axis is aligned co-linearly with the second axis the first anchor is slidable along the first anchor slide and the second anchor is slidable along the second anchor slide (figure 10d).  Varela teaches that the through openings are advantageous because they allow the passage of a screw 22 which facilitates smooth and incremental translation of the first block relative to the second block (paragraph 0035).
 the first anchor is slidable along the first anchor slide and the second anchor is slidable along the second anchor slide, as taught by Varela, in order to provide an alternate means (screw) for translating the blocks that is more controlled and acts to maintain the desired position of the blocks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 -14-Attorney Docket No.: 0218.630.0002
/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773